AO 2458 (Rev. 05/15/2018) Judgment in a Criminal Petty Case (Modified)                                                               Page I of 1



                                    UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                                JUDGMENT IN A CRIMINAL CASE
                                     v.                                      (For Offenses Committed On or After November I, 1987)


                Gustavo Sanchez-Martinez                                     CaseNumber: 3:18-mj-23317-KSC

                                                                             Robert Schlein
                                                                            Defendant's Attorney


REGISTRATION NO. 73393298

THE DEFENDANT:
 [gj pleaded guilty to count(s) 1 of Complaint
                                          ~~~~~~~~~~~~~~~~~~~~~~~~~~~~-



 0 was found guilty to count(s)
      after a plea of not guilty.
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                   Nature of Offense                                                           Count Number(s)
8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                 1

 D The defendant has been found not guilty on count(s)                   ~~~~~~~~~~~~~~~~~~~




 D Count(s)       ~~~~~~~~~~~~~~~~~~
                                                                             dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                                              TIME SERVED

 [g] Assessment: $10 WAIVED
      me:
 [gj Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.

     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                          Friday, December 28, 2018
                                                                          Date oflmposition of Sentence


                            FILED
                            Dec 28 2018
                                                                          •:C~~WFORD
                                                                          UNITED STATES MAGISTRATE JUDGE
                     CLERK, U.S. DISTRICT COURT
                  SOUTHERN DISTRICT OF CALIFORNIA
                  BY          s1 erioas      DEPUTY

                                                                                                                 3: l 8-mj-23298-KSC
